DETAILED ACTION
	This is a non-final action on the merits.  The U.S. Patent and Trademark Office has received claims 1-12 in application number 16/425,860.  Claims 7-12 are pending and have been examined on the merits.

Restriction/Election Requirement
Applicant’s election without traverse of claims 7-12 in the reply filed on 07/05/2021 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection - Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 7 reciting, the first circuit and/or communication circuit 520 is configured and/or programmed to notify that the pay-advice was reviewed and accepted by third circuit and/or communication circuit via a communication 504, must be shown or the feature(s) canceled from the claim(s).  (Fig. 5, 504, currently depicts a communication from the second circuit to the first circuit, and no communication from the first circuit is depicted other than step 501).  No new matter should be entered.


Objection - Claims
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).


Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2019068129 A1 (hereinafter “JOYCE”) in view of U.S. Pre-Grant Publication US 20210081929 A1 (hereinafter “SPECTOR”).  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to the applicable paragraph number; bold-type is used to emphasize disclosure.

	Regarding claim(s) 7 JOYCE discloses:
7	An apparatus comprising:
	a first circuit and/or communication circuit 520;
	a second circuit and/or communication circuit (530);
	and a third circuit and/or communication circuit (540)
[0009] With the foregoing in view, the present invention in one form, resides broadly in a method for creating a payment schedule, the method comprising the steps of: sending, from a first electronic device associated with a customer, a debit request including one or more payment parameters; receiving, with a second electronic device associated with an intermediary, the debit request, wherein the second electronic device is associated with an authorisation server, the authorisation server adapted to compare the one or more payment parameters against a predetermined acceptable value range for at least one of the one or more payment parameters such that, upon determining that the one or more payment parameters fall within the acceptable value range for the or each respective payment parameter, the authorisation server is adapted to generate a payment schedule request, and wherein the second electronic device is adapted to send the payment schedule request to a third electronic device associated with a financial institution to create a payment schedule.
JOYCE at 9 (disclosing the customer as the first circuit, the second circuit as the intermediary, and the third circuit as the merchant).
7.1		 wherein the first circuit and/or communication circuit 520 is configured and/or programmed to attach a pay-advice to a payment allocation request 501 and transmits the payment allocation request 501 to the second circuit and/or communication circuit (530)
"[0074] In FIG. 2 there is illustrated a method for creating a payment schedule according to an embodiment of the present invention. In this Figure, a customer 10 creates a debit request 12. The debit request 12 is created using one or more electronic interfaces (not shown) associated with an electronic application downloaded to an electronic device 19 in the form of a mobile telephone associated with the customer 10. The debit request 12 includes one or more payment parameters, such as a payment frequency, a monetary value of each payment, a term over which payments are made, and/or identification information of the customer 10 (such as name, date of birth, address, telephone number, a payment credential such as the details financial institution account, debit or credit card or the like).
[0075] Once created, the debit request 12 is sent via the Internet using the electronic device 19 to an electronic device 20 in the form of a computer associated with an intermediary 21. The electronic device 20 is associated with an 
JOYCE at 74, 75 (disclosing that the debit request, or payment allocation request with attached pay advice, is transmitted from the customer "circuit" at Fig. 2, el. 19, to a second circuit embodied as the intermediary el. 21, with associated device e. 20.
7.2		 the third circuit and/or communication circuit 540 is configured and/or programmed to receive a notification 502 a pay-advice is available for review
[0076] The one or more acceptable value ranges are determined by the merchant 13. The one or more acceptable value ranges are the payment terms (payment parameters such as payment frequency, payment term, the monetary value of a payment etc.) that the merchant 13 would be prepared to accept from the customer 10. The merchant 13 provides the intermediary 21 with the acceptable value ranges for at least one of the one or more payment parameters by entering the acceptable value ranges into one or more electronic interfaces (not shown) associated with an electronic application downloaded to an electronic device 23 in the form of a computer associated with the merchant 13. In this embodiment of the invention, the acceptable value ranges are sent to the electronic device 20 from electronic device 23 via the Internet and are stored in the memory of the authorisation server 22. The acceptable value ranges are accessed by the authorisation server 22 in response to the receipt of a debit request 12 from a customer 10.
JOYCE at 76, Fig. 2 (disclosing the third circuit, recipient, as receiving notification of the pay advice embodied as the "one or more acceptable value ranges," transmitted from the intermediary el. 21, to the merchant el. 13 with merchant electronic device el. 23.).
7.3		 the third circuit and/or communication circuit 540 is configured and/or programmed to review and accept the pay-advice via a communication 503
JOYCE at 76, Fig. 2 (disclosing the third circuit, recipient, as determining "the one or more acceptable value ranges," which are the "payment terms.").
 the first circuit and/or communication circuit 520 is configured and/or programmed to notify that the pay-advice was reviewed and accepted by third circuit and/or communication circuit via a communication 504
"[0078] In either case, once the merchant 13 has provided the acceptable value ranges to the intermediary 21 , and no direct input is required from the merchant 13 when creating a payment schedule 11. Even when a customer 10 sends a change request 18 to the intermediary 21 to make a change to an existing payment schedule 1 1 (and, 	Therefore, to create a new payment schedule 11 ), the merchant 13 is not required to provide any direct input. Instead, the intermediary 21 creates the payment schedule 11 on behalf of the merchant 13 based on whether the payment parameters contained in the change request 18 fall within the acceptable value ranges.
[0079] If the payment parameters contained in the debit request 12 or the change request 18 fall outside the acceptable value ranges, the authorisation server 22 may send a message via the Internet from the electronic device 20 to the electronic device 19 associated with the customer 10. The customer 10 may then, if desired, generate and send a new debit request 12 or change request 18 with different payment parameters. The authorisation server 22 will then compare the payment parameters in the new debit request 12 or change request 18 against the acceptable value ranges."
JOYCE at 78, 79 Fig. 2 (disclosing the intermediary second circuit as creating the payment schedule, and the intermediary with associated "authorisation server 22 may send a message via the Internet from the electronic device 20 to the electronic device 19 associated with the customer 10," constituting the notification of pay advice).
7.5		 payment allocation is available to the third circuit and/or communication circuit 540 via a communication 505
[0084] The payment schedule 1 1 is sent by the electronic device 20 associated with the intermediary 21 to an electronic device 25 associated with the merchant's financial institution 14 via the Internet. When the payment schedule 11 indicates that a payment from the customer 10 to the merchant 13 is due, the merchant's financial institution 14 sends an electronic message 15 using electronic device 25 to an electronic device 26 associated with the customer's financial institution 16. The electronic message 15 includes both an indication of when a payment 17 must be made, and the monetary value of the payment 17. The electronic message 
JOYCE at 84, Fig. 2 (disclosing the payment schedule is transmitted from the intermediary second circuit to the third circuit merchant).
7.6		 and pay-advice information is available to the third circuit and/or communication circuit 540 at any time for review or download via a communication 506.
JOYCE at 84, Fig. 2 (disclosing the electronic message as including the pay-advice information as contained in the payment schedule).
	However, JOYCE does not explicitly disclose at 7.2, the third circuit and/or communication circuit 540 is configured and/or programmed to receive a notification 502 a pay-advice is available for review, where the recited step 502 is depicted in Fig. 5, as an out-of-band notification <I>.
	SPECTOR discloses an out-of-band communication as part of a payment system between payer and recipient involving an intermediary:"
[0053] Referring to FIG. 2, a method for facilitating third party payment application provisioning is disclosed according to one embodiment. In step 205, the customer may access the issuer's mobile application, website, etc. on an electronic device. In one embodiment, the customer may provide log-in information, such as a user name and password. Additional information, such as out-of-band information, biometric information, etc. may be requested at any time in the process.

	Where JOYCE discloses the recited first circuit, second circuit, and third circuit, with the associated computer-implemented payment steps, and SPECTOR discloses that the notification message step can be an out-of-band notification, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic message of JOYCE to be transmitted “out-of-band” as in SPECTOR because the disclosed device and payment steps of JOYCE can be implemented by transmitting an out-of-band message in the notification step, as in SPECTOR, to a predictable result.  Therefore claim(s) 7 is rendered obvious by JOYCE in view of SPECTOR.

	Regarding claim(s) 8 JOYCE discloses: a method comprising:
8.1		attaching a pay-advice to a payment allocation request 501 and transmitting the payment allocation request 501;
8.2		receiving a notification 502 a pay-advice is available for review;
8.3		reviewing and accepting the pay-advice via a communication 503;
8.4		and notifying that the pay-advice was reviewed and accepted via a communication 504, wherein payment allocation is available via a communication 505, and pay-advice information is available to at any time for review or download via a communication 506.
	The limitations of claim 8 are commensurate in scope with the limitations of independent claim 7.  Therefore claim(s) 8 is rendered obvious by JOYCE in view of SPECTOR.

	Regarding claim(s) 9 JOYCE discloses: 
9		A non-transitory computer readable medium having instructions stored thereon, such that when the instructions are read and executed by one or more processors, said one or more processors is configured to perform the method according to claim 8.
	The limitation of claim 9, directed to the non-transitory computer medium implementing the method of claim 8, is commensurate in scope with the limitations of independent claim 7.  Therefore claim(s) 9 is rendered obvious by JOYCE in view of SPECTOR.

	Regarding claim(s) 10 JOYCE discloses:
10	An apparatus comprising
	a first circuit and/or communication circuit 620;
	a second circuit and/or communication circuit (630);
	and a third circuit and/or communication circuit (640)
[0009] With the foregoing in view, the present invention in one form, resides broadly in a method for creating a payment schedule, the method comprising the steps of: sending, from a first electronic device associated with a customer, a debit request including one or more payment parameters; receiving, with a second electronic device associated with an intermediary, the debit request, wherein the second electronic device is associated with an authorisation server, the authorisation server adapted to compare the one or more payment parameters against a predetermined acceptable value range for at least one of the one or more payment parameters such that, upon determining that the one or more payment parameters fall within the acceptable value range for the or each respective payment parameter, the authorisation server is adapted to generate a payment schedule request, and wherein the second electronic device is adapted to send the payment schedule request to a third electronic device associated with a financial institution to create a payment schedule.

10.1		 wherein the third circuit and/or communication circuit 640 is configured and/or programmed to upload an invoice to first circuit and/or communication circuit 620 with payment details
[0071] When the payment schedule 1 1 indicates that a payment from the customer 10 to the merchant 13 is due, the merchant's financial institution 14 sends a message 15 to the customer's financial institution 16. The message 15 includes both an indication of when a payment 17 must be made, and the monetary value of the payment 17. In response to the message 15, the customer's financial institution 16 then sends the payment 17 to the merchant's financial institution 14.
JOYCE at 71, Fig. 1 (disclosing the third circuit merchant as "configured and/or programmed" to send a message to the customer's financial institution invoicing for payment.).
10.2		 the invoice is communicated to the second circuit and/or communication circuit 630 via a communications 601
[0074] In FIG. 2 there is illustrated a method for creating a payment schedule according to an embodiment of the present invention. In this Figure, a customer 10 creates a debit request 12. The debit request 12 is created using one or more electronic interfaces (not shown) associated with an electronic application downloaded to an electronic device 19 in the form of a mobile telephone associated with the customer 10. The debit request 12 includes one or more payment parameters, such as a payment frequency, a monetary value of each payment, a term over which payments are made, and/or identification information of the customer 10 (such as name, date of birth, address, telephone number, a payment credential such as the details financial institution account, debit or credit card or the like).
[0075] Once created, the debit request 12 is sent via the Internet using the electronic device 19 to an electronic device 20 in the form of a computer associated with an intermediary 21. The electronic device 20 is associated with an authorisation server 22 that, upon receipt of the debit request 12, compares the one or more payment parameters in the debit request 12 against one or more predetermined acceptable value ranges related to at least one of the one or more payment parameters."

10.3		 the second circuit and/or communication circuit (630) is configured and/or programmed to notify the first circuit and/or communication circuit 620 that an invoice is available for review via a communication message 602 in response to receiving the invoice upload 601
[0076] The one or more acceptable value ranges are determined by the merchant 13. The one or more acceptable value ranges are the payment terms (payment parameters such as payment frequency, payment term, the monetary value of a payment etc.) that the merchant 13 would be prepared to accept from the customer 10. The merchant 13 provides the intermediary 21 with the acceptable value ranges for at least one of the one or more payment parameters by entering the acceptable value ranges into one or more electronic interfaces (not shown) associated with an electronic application downloaded to an electronic device 23 in the form of a computer associated with the merchant 13. In this embodiment of the invention, the acceptable value ranges are sent to the electronic device 20 from electronic device 23 via the Internet and are stored in the memory of the authorisation server 22. The acceptable value ranges are accessed by the authorisation server 22 in response to the receipt of a debit request 12 from a customer 10.
JOYCE at 76, Fig. 2 (disclosing the third circuit, recipient, as receiving notification of the pay advice embodied as the "one or more acceptable value ranges," transmitted from the intermediary el. 21, to the merchant el. 13 with merchant electronic device el. 23.).
10.4		 the first circuit and/or communication circuit 620 is configured and/or programmed to review the invoice and generate a payment allocation 603 to pay the invoice immediately or at the due date in response to receiving the communications 602
[0079] If the payment parameters contained in the debit request 12 or the change request 18 fall outside the acceptable value ranges, the authorisation server 22 
JOYCE at 79, Fig. 2 (disclosing the first circuit customer reviewing the invoice where the customer "may, if desired, generate . . . a new request . . . or change request 18 with different parameters.").
10.5		 the third circuit and/or communication circuit 640 is configured and/or programmed to notify via a communication 604 that the payment allocation is available for the third circuit and/or communication circuit 640
[0084] The payment schedule 1 1 is sent by the electronic device 20 associated with the intermediary 21 to an electronic device 25 associated with the merchant's financial institution 14 via the Internet. When the payment schedule 11 indicates that a payment from the customer 10 to the merchant 13 is due, the merchant's financial institution 14 sends an electronic message 15 using electronic device 25 to an electronic device 26 associated with the customer's financial institution 16. The electronic message 15 includes both an indication of when a payment 17 must be made, and the monetary value of the payment 17. The electronic message 15 may also include information such as the identification details of the customer 10 and/or the merchant 13 as well as the details of the accounts the customer 10 and/or the merchant 13 holds with their respective financial institutions. In response to the electronic message 15, the customer's financial institution 16 then electronically sends the payment 17 to the merchant's financial institution 14. More specifically, the payment is debited from the customer's account with the customer's financial institution 16 and is credited to the merchant's account with the merchant's financial institution 14.
JOYCE at 84, Fig. 2 (disclosing the payment schedule is transmitted from the intermediary second circuit to the third circuit merchant).
10.6		 the first circuit and/or communication circuit 620 is notified the payment has been accesses via a communication 605

JOYCE at 86, Fig. 2 (disclosing the customer as receiving a "further message" from the merchant in response to the merchant receiving payment from the customer).
10.7		 and the third circuit and/or communication circuit 640 is configured and/or programmed to access the invoices for review or download (606).
JOYCE at 84, Fig. 2 (disclosing the electronic message received by the third circuit merchant as including the pay-advice information as contained in the payment schedule).
	However, JOYCE does not explicitly disclose at 10.4,the first circuit and/or communication circuit 620 is configured and/or programmed to review  . . . in response to receiving the communications 602, where the recited step 602 is depicted in Fig. 5, as an out-of-band notification <I>.
	SPECTOR discloses an out-of-band communication as part of a payment system between payer and recipient involving an intermediary:"
[0053] Referring to FIG. 2, a method for facilitating third party payment application provisioning is disclosed according to one embodiment. In step 205, the customer may access the issuer's mobile application, website, etc. on an electronic device. In one embodiment, the customer may provide log-in information, such as a user name and password. Additional information, such as out-of-band information, biometric information, etc. may be requested at any time in the process.
SPECTOR at 53 (disclosing the customer accessing an issuer mobile application to facilitate a third party payment application, where the accessing includes sending "out-of-band information.").
first circuit, second circuit, and third circuit, with the associated computer-implemented payment steps, and SPECTOR discloses that the notification message step can be an out-of-band notification, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic message of JOYCE to be transmitted “out-of-band” as in SPECTOR because the disclosed device and payment steps of JOYCE can be implemented by transmitting an out-of-band message in the notification step, as in SPECTOR, to a predictable result.  	Therefore claim(s) 10 is rendered obvious by JOYCE in view of SPECTOR.

	Regarding claim(s) 11 JOYCE discloses: a method comprising:
11.1		uploading an invoice with payment details, wherein the invoice is communicated 630 via a communications 601;
JOYCE at 71, Fig. 1 (disclosing the third circuit merchant as "configured and/or programmed" to send a message to the customer's financial institution invoicing for payment.).
11.2		transmitting a notification that an invoice is available for review via a communication message 602 in response to receiving the invoice upload 601;
11.3		reviewing the invoice and generating a payment allocation 603 to pay the invoice immediately or at the due date in response to receiving the communications 602, transmitting, via a communication 604, a notification that the payment allocation is available;
11.4		receiving a notification that the payment has been accepted via a communication 605;
11.5		and accessing the invoices for review or download (606).

Therefore claim(s) 11 is rendered obvious by JOYCE in view of SPECTOR.

	Regarding claim(s) 12 JOYCE discloses:
12		A non-transitory computer readable medium having instructions stored thereon, such that when the instructions are read and executed by one or more processors, said one or more processors is configured to perform the method according to claim 11.
	The limitations of claim 12, directed to the non-transitory computer medium implementing the method of claim 11, are commensurate in scope with the limitation of independent claim 10.
	Therefore claim(s) 12 is rendered obvious by JOYCE in view of SPECTOR.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SPECTOR US 20210081929 A1 [0053] Referring to FIG. 2, a method for facilitating third party payment application provisioning is disclosed according to one embodiment. In step 205, the customer may access the issuer's mobile application, website, etc. on an electronic device. In one embodiment, the customer may provide log-in information, such as a user name and password. Additional information, such as out-of-band information, biometric information, etc. may be requested at any time in the process.
INCEDAYI US 20190114602 A1 [0005] The present disclosure includes methods and systems for processing, funding, and tracking financial transactions on behalf of a merchant, service provider, retailer, or other company that receives payments—hereinafter referred to as a receiver. A configuration tool can act on behalf of a receiver to carry out purchases made on the receiver's website or mobile application. The configuration tool can interface and communicate with a plurality of payment sources or providers, such as banks, credit cards, services like Paypal™, and more. By communicating and directing the flow of funds on behalf of the receiver and other parties, the receiver and other parties can avoid the costs and complexities of frequent and changing system updates required by each party to a transaction. The configuration tool can act as an intermediary for other systems and handle the difficult interoperability problems. The configuration tool can act as a payment passport for each party to a transaction. 
MOHANDAS US 20170109746 A1 [0041] FIG. 1 is a flow chart illustrating a method 100 for managing a plurality of payment transactions between a merchant and a payment-service-provider (PSP) using a payment management device that is in communication with a memory device. Each payment transaction is initiated by a consumer (i.e. payment cardholder) using a payment card. In an exemplary implementation, the method involves the following steps. [0042] At a first step 102, the payment management device sends, to a PSP device that is associated with the PSP, a request for an authorization for a payment transaction. The PSP device is in communication with the payment management device. When the PSP device receives the request for authorization for the payment transaction, the PSP device may check with an issuer (i.e. a financial institution, bank, credit union or 
GERD EP 3675013 A1 [0023] Figure 2 schematically illustrates a push payment system 200 based on the SCT Inst payment scheme according to an example embodiment of the present disclosure. Features in the system of Figure 2 that are similar to features of Figure 1 have been labelled with like reference numerals and will not be described again in detail. The payer device 108 is for example implemented by the device described in relation with Figure 2 of the international patent application published as WO2015/120949. [0024] With respect to the system 100 of Figure 1, the system 200 additionally comprises a payee register (PAYEE REGISTER) 202 capable of communicating with the PSP 112 and/or with the one or more payee devices 110, and in some cases with the payment server 106, as represented by an arrow 204. For example, the payee register 202 corresponds to a server connected to a communications network such as the internet permitting communications with servers associated with many banks. The payee register 202 for example stores payee attributes and/or payee attribute signatures associated with a plurality of registered payees. These payee attributes and/or signatures have for example been generated and stored in the payee register 202 during an enrolment process described in more detail below.
Non-Patent Literature
M. Carbonell, J. M. Sierra, J. Torres and A. Izquierdo, "Security analysis of a new multi-party payment protocol with intermediary service.," 18th International Workshop on Database and Expert Systems Applications (DEXA 2007), 2007, pp. 698-702, doi: 10.1109/DEXA.2007.130.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340.  The examiner can normally be reached on 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


J.L.L.
Examiner
Art Unit 3685



/PATRICK MCATEE/       Supervisory Patent Examiner, Art Unit 3685